Case 3:18-cv-07354-WHA Document 188-3 Filed 12/12/19 Page 1 of 2




                     EXHIBIT 2
                   Case 3:18-cv-07354-WHA Document 188-3 Filed 12/12/19 Page 2 of 2


    Message
    From:              Nold, Mike J [/O =Wells Fargo & Co. /OU= WFB1 /cn= Recipients /cn= NoldMJ]
    on behalf of       Nold, Mike J [/o =wells fargo & co. /ou= wfbl /cn= recipients /cn= noldmj]
    Sent:             11/24/2015 11:36:51 AM
    To:               Wayne, Thomas [thomas.wayne @wellsfargo.com]
    CC:               Lagnese, Glenn P. [ glenn.p.lagnese @ wellsfargo.com]
    Subject:          RE: CIT 1552 Remediation Summary


    Thanks


   From: Wayne, Thomas
   Sent: Tuesday, November 24, 2015 10:33 AM
   To: Armstrong, Nicola L. (CO SPRINGS)
   Cc: Lagnese, Glenn P.; Nold, Mike J
   Subject: CIT 1552 Remediation Summary

   CIT 1552 Remediation Summary for Nicole L Armstrong

   HPA Attorney Fee Matrix was turned off October 2, 2015 around 3:20pm.

   1.          Initial population ALL HPA Denials:          7,647 customers
   2.      Reduced population to Affordability < =2% HTI to 257 customers
   Max Fees from Matrix          7,186.00         7,186.00      7,186.00                                         7,186.00
    4% Rate                                   4%                4%                    4%                    4%
   Payment/Yr                          287.44           287.44                287.44                 287.44
   Pymnt /mo                          23.95            23.95                  23.95                 23.95
   INCOME                             1,500.00         2,999.00              3,499.00              5,000.00
   HTI Delta                          1.60%            0.80%                 0.68%                 0.48%

   Median Fees from Matrix             3,038.00         3,038.00             3,038.00               3,038.00
   2% Rate                                    2%                2%                    2%                    2%
   Payment/Yr                          60.76            60.76                 60.76                 60.76
   Pymnt /mo                           5.06             5.06                 5.06                  5.06
   INCOME                              1,500.00                   2,999.00              3,499.00              5,000.00
   HTI Delta                          0.34%            0.17%                 0.14%                 0.10%


   3.          Population of HTI affordability with potential harm:                           30 customers
   4.          Final population potential harm based on verified fees:                                12 customers
   5.          Analysis taking all denial reasons into consideration:                         0 customers with harm




  Tom Wayne, VP
   Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203 -031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852 -9226
  Mobile: (919) 602 -9675
  thomas.wayne @wellsfargo.com
  This message may contain confidential and /or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e -mail and delete this message. Thank you for your cooperation.




CONFIDENTIAL                                                                                                                WF HERNANDEZ 00003067
